DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the “further segment” with its “joining segment” and “at least on joining flexible tube” must be shown or the features canceled from the claims (i.e. reference numeral 301 simply points generally to the area around 204, which is part of the “segment” 201, not a “further segment”).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 6 and 7 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 6 line 2 recites “the curvilinear segment,” which lacks antecedent basis.
Claim 7 line 3 recites “the curvilinear segment,” which lacks antecedent basis.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1, 3-9, and 12 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by US Patent No. 3,893480 (hereinafter “Dunbar”).
Regarding claim 1 Dunbar discloses a loading crane comprising:
an articulated arm (11), comprising at least one first (13) and one second (16) bodies successively connected in order to form an open kinematic chain, wherein the second body (16) is translatingly and/or rotatably movable with respect to the first body (13);
a hydraulic circuit (figures 2A &2B) adapted to convey a working fluid for actuating the articulated arm (11),
wherein said hydraulic circuit (figures 2A &2B) comprises a segment (30/34/37/38) associated to the first body (13) comprising:
at least one sliding rigid tube (30) slidingly translatingly connected to the body (13) to which the segment (30/34/37/38) of the hydraulic circuit (figures 2A &2B) is associated;
at least one stationary tube (34) integrally connected to the body (13) to which the of the hydraulic circuit (figures 2A &2B) is associated;
a flexible tube (37/38) fluidically interconnecting the sliding rigid tube (30) and the stationary tube (34) and 
wherein said hydraulic circuit (figures 2A &2B) further comprises a further segment (18) associated to (connected at least indirectly) the second body (16) and a joining segment (23) comprising (being) at least one joining flexible tube (23) fluidically interconnecting said further segment (18) of the hydraulic circuit (figures 2A &2B) and said at least one sliding rigid tube (30); and
wherein said joining segment (23) is arranged at (near) the interface between the first body (13) and the second body (16) where the relative movement thereof occurs.
Regarding claim 3 Dunbar discloses the above loading crane, and further discloses wherein said segment (30/34/37/38) of the hydraulic circuit (figures 2A &2B) is associated to said first body (13).
Regarding claim 4 Dunbar discloses the above loading crane, and further discloses wherein said at least one sliding rigid tube (30) is movable between a retracted position (fig. 7) and an advanced position (fig. 8), each corresponding to a specific relative position between the first (13) and the second (16) bodies.
Regarding claim 5 Dunbar discloses the above loading crane, and further discloses wherein the flexible tube (37/38) is fluidically connected to a second end opening (at 41) of the at least one sliding rigid tube (30) and to a first end opening (at 36) of the at least one stationary tube (34), wherein the at least one sliding rigid tube (30) and the at least one stationary tube (34) are arranged and shaped so that the second end opening (at 41) of the at least one sliding rigid tube (30) and the first end opening (at 36) of the at least one stationary tube (34) are not aligned and the flexible tube (3738) takes a shape according to a shape comprising a curvilinear segment (see figure 7).
Regarding claim 6 Dunbar discloses the above loading crane, and further discloses wherein the curvilinear segment (see figure 7) of the flexible tube (37/38) takes a shape according to an arc of a circle having a radius substantially constant with an amplitude of about 180°.
Regarding claim 7 Dunbar discloses the above loading crane, and further discloses wherein the flexible tube (37/38), due to the translations of the at least one sliding rigid tube (30), changes its shape so that the curvilinear segment of the flexible tube translates (i.e. compare figures 7 and 8), by maintaining substantially unchanged its shape and its orientation.
Regarding claim 8 Dunbar discloses the above loading crane, and further discloses wherein the at least one sliding rigid tube (30) and the at least one stationary tube (34) are at least mostly aligned with the longitudinal axis of the body (13) to which the segment (30/34/37/38) of the hydraulic circuit (figures 2A &2B) is associated.
Regarding claim 9 Dunbar discloses the above loading crane, and further discloses wherein said at least one stationary tube (34) is rigid (column 2 lines 54-55).
Regarding claim 12 Dunbar discloses the above loading crane, and further discloses wherein said articulated arm (11) comprises a column (see figure 1) rotatable about its axis, a main arm (12) rotatable about the column (see figure 1), a secondary arm (13) rotatable about the main arm (12) and at least one extension (16) translatingly extendable with respect to the secondary arm (13), wherein said secondary arm (13) and said at least one extension (16) form said first (13) and second (16) bodies of the kinematic chain.


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 10-11 are rejected under 35 U.S.C. 103 as being unpatentable over Dunbar.
Regarding claims 10-11 Dunbar discloses the above loading crane, including the main arm, secondary arm, and extension, as set forth in claim 12 (see above).  Dunbar fails to teach the specifics of the embodiments of claims 10 and 11.  This appears to be no more than obvious variation, as the embodiments are disclosed as minor variations on the same inventive concept, i.e. the same fluid distribution at different types of similar joints.  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to make the loading crane with any convenient configuration, including those set forth in claims 10 and 11, in order to make a loading crane specifically adapted to whatever circumstance is needed.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Such references show various forms of apparatus which comprise at least one similar feature to the present application.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NATHANIEL L ADAMS whose telephone number is (571)272-4830. The examiner can normally be reached M-F 7:30-4:30 Pacific Time.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Mansen can be reached on (571)272-6608. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000. 
/N.L.A/           Examiner, Art Unit 3654                          

/SANG K KIM/           Primary Examiner, Art Unit 3654